         Case 6:21-ap-01051-WJ                      Doc 6 Filed 04/28/21 Entered 04/28/21 12:23:01                                          Desc
                                                    Main Document     Page 1 of 5

         Case 6:21-ap-01051-WJ                     Doc 3 Filed 04/27/21 Entered 04/27/21 14:22:32                                          Desc
                                                    AP-Summons Page 1 of 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Nathan F Smith
Malcolm − Cisneros
2112 Business Center Dr
Irvine, CA 92612
949−252−9400




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:20−bk−16331−WJ

Eugene Thomas Chan                                                            CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:21−ap−01051−WJ
                                                               Debtor(s).

Arturo M Cisneros, solely in his capacity as the chapter 7
trustee for the bankruptcy estate of Eugene Thomas Chan


                                                               Plaintiff(s)       SUMMONS AND NOTICE OF STATUS
                               Versus                                               CONFERENCE IN ADVERSARY
Eugene Thomas Chan                                                                   PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)


TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
05/27/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                August 5, 2021
             Time:                10:30 AM
             Hearing Judge:       Wayne E. Johnson
             Location:            3420 Twelfth St., Crtrm 304, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
        Case 6:21-ap-01051-WJ                      Doc 6 Filed 04/28/21 Entered 04/28/21 12:23:01                                          Desc
                                                   Main Document     Page 2 of 5

       Case 6:21-ap-01051-WJ                      Doc 3 Filed 04/27/21 Entered 04/27/21 14:22:32                                         Desc
                                                   AP-Summons Page 2 of 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: April 27, 2021




                                                                                        By:        "s/" Yvonne Gooch
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case 6:21-ap-01051-WJ                       Doc 6 Filed 04/28/21 Entered 04/28/21 12:23:01                                         Desc
                                                  Main Document     Page 3 of 5

       Case 6:21-ap-01051-WJ                       Doc 3 Filed 04/27/21 Entered 04/27/21 14:22:32                                         Desc
                                                    AP-Summons Page 3 of 4



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Arturo M Cisneros, solely in his capacity as the chapter 7                   Eugene Thomas Chan
trustee for the bankruptcy estate of Eugene Thomas Chan                      Rene Caccavale−Zambel




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
           Case 6:21-ap-01051-WJ                       Doc 6 Filed 04/28/21 Entered 04/28/21 12:23:01                                          Desc
                                                       Main Document     Page 4 of 5

          Case 6:21-ap-01051-WJ                        Doc 3 Filed 04/27/21 Entered 04/27/21 14:22:32                                         Desc
                                                        AP-Summons Page 4 of 4



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
            Case 6:21-ap-01051-WJ                   Doc 6 Filed 04/28/21 Entered 04/28/21 12:23:01                                    Desc
                                                    Main Document     Page 5 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 2112
Business Center Drive, Irvine, CA 92612. A true and correct copy of the foregoing documents entitled (specify):

1)   SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004−1] filed
     April 27, 2021;
2)   COMPLAINT filed April 27, 2021;
3)   NOTICE OF COMPLIANCE WITH FEDERAL RULE OFBANKRUPTCY PROCEDURE 7026 AND
     LOCAL BANKRUPTCY RULE 7026-1 filed April 27, 2021; and
4)   NOTICE OF RECORDATION OF NOTICE OF PENDENCY OF ACTION (LIS PENDENS) filed April 28, 2021

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 28,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Arturo Cisneros (TR)
amctrustee@mclaw.org, acisneros@iq7technology.com;ecf.alert+Cisneros@titlexi.com

Nathan F Smith on behalf of Plaintiff Arturo M Cisneros, solely in his capacity as the chapter 7 trustee for the bankruptcy
estate of Eugene Thomas Chan
nathan@mclaw.org, CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com;cvalenzuela@mclaw.org

United States Trustee (RS)
ustpregion16.rs.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 28, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Eugene Thomas Chan                                                            Rene Caccavale-Zambel
561 Grandview                                                                 561 Grandview
Twin Peaks CA 92391                                                           Twin Peaks CA 92391

Eugene Thomas Chan                                                            Hon. Wayne Johnson
P.O. Box 2624                                                                 United States Bankruptcy Court
Running Springs, CA 92382                                                     Central District of California
                                                                              3420 Twelfth Street, Suite 384
                                                                              Riverside, CA 92501-3819
Attorney for Debtor
James D. Hornbuckle
Cornerstone Law Corporation
11810 Pierce Street, Suite 206
Riverside, CA 92505
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 28, 2021                 Christina Valenzuela                                            /s/ Christina Valenzuela
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
